THE COURT.
[1] The court is of the opinion that under the well-settled law of this state the order of the superior court of San Joaquin County, granting letters of administration, was an adjudication of the fact of residence of the deceased in that county, binding upon the whole world, unless vacated or set aside on direct attach, for all the purposes of the administration of the estate of the deceased, including the probate of any subsequently produced will.
The application for a writ of mandate to compel the superior court of Stanislaus County to proceed in the matter of the alleged will of the deceased is, therefore, denied.
All the Justices concurred.